DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on 10/08/2021 has been entered.  The previous objection to the title of the invention is withdrawn in response thereto.   Pending claims 1-20 remain allowable for the reasons of record advanced in the Ex Parte Quayle action mailed on 08/10/2021.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401. The examiner can normally be reached M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665